Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Kaplan on 07/22/2021.

The application has been amended as follows: 
In the claims:
Claims 8-10 and 12 are amended to insert the term “induced” between “The” and “pluripotent” at line 1 of each claim. 
Claim 17 is amended to replace the phrase “further comprising a reduced ABO blood group A and B protein expression” with “wherein said ABO blood group type O results from reduced ABO blood group protein expression.”
Claim 24 is amended to replace the phrase “further comprising a reduced ABO blood group A and B protein expression” with “wherein said ABO blood group type O results from reduced ABO blood group protein expression.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The rejection of the claims as being obvious over Facosi in view of Han is withdrawn in light of Applicant’s arguments. Arguments relating to the art recognized differences between blood transfusion and cell and solid organ transplantation substantiate Applicant’s arguments that the two are disparate arts and the skilled artisan would not turn from one reference to the other. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632